Case 1:19-cv-25023-BB Document 24 Entered on FLSD Docket 10/05/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-25023-BLOOM/Louis
 LYL VALENTINO,

        Plaintiff,

 v.

 COMMISSIONER OF THE
 SOCIAL SECURITY ADMINISTRATION,

       Defendant.
 ____________________________________/

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Plaintiff Lyl Valentino’s (“Plaintiff”) Motion for

 Summary Judgment, ECF No. [18] (“Plaintiff’s Motion”), and Defendant, as Commissioner of the

 Social Security Administration, Andrew M. Saul’s (“Defendant”) Motion for Summary Judgment,

 ECF No. [21] (“Defendant’s Motion”). In this action, Plaintiff seeks judicial review of a final

 decision of the Commissioner of Social Security Administration denying Plaintiff’s application

 for social security disability benefits under the Social Security Act, 42 U.S.C. § 401, et seq. ECF

 No. [1].

        This matter was referred to the Honorable Lauren F. Louis, United States Magistrate Judge,

 for a ruling on all pre-trial, non-dispositive matters and a report and recommendation on any

 dispositive matters pursuant to 28 U.S.C. § 636 and Local Magistrate Judge Rule 1. ECF No. [17].

 On September 18, 2020, Judge Louis issued her Report and Recommendation (“Report”)

 recommending that Plaintiff’s Motion be granted, Defendant’s Motion be denied, and the decision

 of the Administrative Law Judge (“ALJ”) be reversed and remanded with instructions to accord

 proper weight to Plaintiff’s treating physicians, and to reassess steps three through five of the
Case 1:19-cv-25023-BB Document 24 Entered on FLSD Docket 10/05/2020 Page 2 of 3
                                                               Case No. 19-cv-25023-BLOOM/Louis


 Social Security Administration sequential evaluation process. ECF No. [23]. The Report further

 advised the parties that any objections were due within fourteen days of being served with a copy

 of the Report (i.e., by October 2, 2020). Id.; see 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days

 after being served with a copy [of a report and recommendation], any party may serve and file

 written objections . . . as provided by rules of court.”). To date, neither Plaintiff nor Defendant has

 filed objections to the Report, nor have they sought additional time in which to do so.

        Nonetheless, the Court has conducted a de novo review of the Report and the record in this

 case, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

 (citing 28 U.S.C. § 636(b)(1)). Upon careful review, the Court finds Judge Louis’s Report to be

 well-reasoned and correct. The Court agrees with the analysis in the Report, and concludes that,

 for the reasons set forth therein, Plaintiff’s Motion should be granted, Defendant’s Motion should

 be denied, and the decision of the ALJ should be reversed and remanded for further review

 consistent with the Report’s recommendation.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Magistrate Judge Louis’s Report and Recommendation, ECF No. [23], is

                ADOPTED.

            2. Plaintiff’s Motion for Summary Judgment, ECF No. [18], is GRANTED.

            3. Defendant’s Motion for Summary Judgment, ECF No. [21], is DENIED.

            4. The decision of the Administrative Law Judge is REVERSED and REMANDED

                so that the ALJ can reanalyze steps three through five of the Social Security

                Administration five-step inquiry, including affording proper weight to the opinions

                of Plaintiff’s treating physicians.

            5. The Clerk of Court is directed to CLOSE the above-styled case.




                                                      2
Case 1:19-cv-25023-BB Document 24 Entered on FLSD Docket 10/05/2020 Page 3 of 3
                                                   Case No. 19-cv-25023-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on October 5, 2020.




                                               ________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Lauren F. Louis

 Counsel of Record




                                          3
